PER CURIAM.
Petitioners seek a writ of prohibition to review the denial of their motion to disqualify the trial judge. We grant the petition, because after voluntarily disclosing her relationship with the Manor Care facility during a pretrial hearing, the trial judge invited the parties to file a motion to disqualify and suggested that such a motion would be granted, if filed. See State v. Borrego, 105 So.3d 616, 620 (Fla. 3d DCA 2013)(holding that “where a judge makes a disclosure, invites the parties to file a motion to disqualify him, and suggests that such a motion will be granted, the motion, if filed, must be granted.” (citing Stevens v. Americana Healthcare Corp. of Naples, 919 So.2d 713, 716 (Fla. 2d DCA 2006))).
We reject respondent’s claim of waiver. Cf. Cousins Restaurant Assocs., L.P. v. TGI Friday’s, Inc., 789 So.2d 457 (Fla. 4th DCA 2001) (following the judge’s disclosure counsel unequivocally said that it was not a problem and allowed the hearing to continue).

Petition granted.

DAMOORGIAN, C.J., TAYLOR and LEVINE, JJ., concur.